DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Claim Rejections - 35 USC § 112 1st

Claims 1, 10, and 19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, “solely responsible for executing” in claims 1 and 19 and “solely execute” in claim 10.  Support for the amendments could not be found.  For instance, in Instant Application, Fig. 2 differs from prior art, Fig. 1, in that Fig. 2, 211 operations interact with Fig. 2, 205 while Fig.1, 111 operations interact with 106 not 105.  However, Fig. 2, still clearly show traditional 210 operations interact with 206 (see Paragraph 21).  Even thought the specification infer some of the features, i.e. wear leveling have move under the control of 205 but 205 does not “solely” execute as execute as claimed since there are still traditional executing going on under the 206.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Publication 2015/0142996), hereinafter Lu in view of Yu et al. (U.S. Publication 2019/0294345, hereinafter Yu further in view of Bjorling, “Open-Channel Solid State Drives” hereinafter Bjorling.

Referring to claim 1, Lu teaches, as claimed, a computing system, comprising: 

a processing core (see Fig. 1, Host 101); 

a system memory controller (see Fig. 1, Control Circuit 104); 

a peripheral control hub (see Fig. 1, Host Interface 103); 

a solid state drive (see Fig. 1, Flash 105) coupled to the peripheral control hub; and, 

a system memory (see Fig. 1, Buffer Memory) coupled to the system memory controller, the system memory to have allocated operating space (see Fig. 10A, Step 1006) for different application software programs (see Fig. 8, User Applications) executed by the processing core, the system memory comprising program code to perform any of the following within the solid state drive: 

wear leveling (wear-leveling, see Paragraph 46); 

garbage collection; 

logical block address (LBA) to physical block address (PBA) translation; 

the solid state drive's negotiation for bandwidth arbitration; 

media block packing; 

redundancy; 

error detection; 

error correction; 

data refresh; 

encryption; configuration of a hardware accelerator within the solid state drive; 

configuring depth and/or service rate of a queue within the solid state drive; and, 

snooping of a command queue and consolidating multiple commands for the solid state drive into single command.

Lu does not disclose expressly a plurality of processing cores, comprising program code outside of the solid state drive to solely be responsible for executing, by the plurality of processing cores.

Yu does disclose a plurality of processing cores (multiple level of controllers and ARM-9 CPU, see Paragraph 146).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate additional cores into Lu.

The suggestion/motivation for doing so would have been to consider a more powerful processor for certain applications (see Yu Paragraph 146).

Still Lu/Yu combination does not disclose expressly a program code outside of the solid state drive to solely be responsible for executing.

Bjorling does disclose a program code (Software & Applications, see Page 6)  outside of the solid state drive (Host, see Page 5) to be responsible for executing (Data placement, IO Scheduling, … Wear levelling, see Page 5).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Bjorling’s Open-Channel SSD concept into Lu/Yu system.

The suggestion/motivation for doing so would have been to overcome deficiency of known SSD system (embedded software maintains complexity, hardware design decision may end up being overprovisioning, redundancies, missed optimizations, underutilization of resources, see Pages 2-4).

Still, Lu/Yu/Bjorling combination does not expressly disclose ‘solely… ‘.  However, it would have been obvious to one of ordinary skilled in the art experiment with solely using Open-Channel SSD concept and eliminate traditional SSD concept.  The experiments would yield when is best time to solely use Open-Channel SSD concept.   

As to claim 2, the modification teaches the computing system of claim 1 wherein the program code is to program register (see Fig.1, Buffer Memory 106) space within the solid state drive.  

As to claim 3, the modification teaches the computing system of claim 2 wherein the register space is to implement any of the following: i) enabling (see Fig. 3, Steps 301 to 303) a memory chip (see Fig. 1, Flash 105) within the solid state drive; and, ii) enabling a static or dynamic hardware accelerator within the solid state drive.  

As to claim 4, the modification teaches the computing system of claim 2 wherein the register space is to indicate any of the following: i) whether the error detection is to be enabled (provide flags, see Lu Paragraph 73; and see Bjorling Page 8, Error-Correcting Codes (ECC)); ii) a type of the error detection; and, ii) controller status or state to be enabled or/and applied.  

As to claim 5, the modification teaches the computing system of claim 1 wherein the program code is able to be re-purposed for execution by any of the following hardware units within the computing system: a general-purpose processing core (multiple level of controllers and ARM-9 CPU, see Yu Paragraph 146); a graphics processing unit; a field programmable gate array (FPGA); an artificial intelligence unit; and, a networking unit.  

As to claim 6, the modification teaches the computing system of claim 1 wherein the program code is to sequentially enable components within the solid state drive to effect a staircase power consumption profile (power requirement, see Yu Paragraph 149) by the solid state drive during bring-up of the solid state drive (power management, see Yu Paragraph 156).  

As to claim 7, the modification teaches the computing system of claim 1 wherein the system memory comprises other respective instances of program code (see Lu Fig. 8, User Applications) for other solid state drives of the computing system, the program code and each of the instances of program code designed to expose their respective solid state drive's command queue (see Lu Fig. 7, Microinstruction FIFO; and Fig. 8, Buffer Control Block) to higher level software (see Bjorling Page 10, Kernel).  

As to claim 8, the modification teaches the computing system of claim 7 further comprising load balancing program code (decrease work load, see Lu Paragraph 61) stored in the system memory to favor sending of storage commands to those of the solid state drives whose command queues are less occupied over those of the solid state drives whose command queues are more occupied (What if the workload or application changes?, see Bjorling Page 4).  

As to claim 9, the modification teaches the computing system of claim 1 wherein the peripheral control hub sends a physical block address (physical address, see Lu Paragraph 2) to the solid state drive when sending a read command (see Lu Fig. 7, Microinstruction) or program command to the solid state drive.

As to claims 10-20, they are directed to a method/device to implement the device as set forth in claims 1-9.  Therefore, they are rejected on the same basis as set forth hereinabove.
Response to Arguments

Applicant's arguments filed 6/21/2021 have been fully considered but they are moot in view of new grounds of rejections.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183